DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 11/11/2021, are acknowledged.  Claims 29-31 and 33-66 are pending.  Claims 52-66 are new. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Most Cajun cooking begins with the holy trinity of ingredients:  onions, bell peppers and celery.  Analogously Applicant’s reply begins with a “holy trinity” of patent arguments:  attack the references individually by asserting that one or another of the references fails to teach or suggest one or more aspects of the invention, allege improper picking and choosing of these aspects from the references and conclude that combining the aspects involves the use of impermissible hindsight.  Here, the aspect in question, as Applicant puts it, is administering a sublingual dosage form containing minoxidil as the only drug.
	Applicant’s arguments in this regard are not persuasive.  Rather than rehash the disclosure of the references with the rationale for the conclusion of obviousness and present boilerplate language in response to these type of arguments, it suffices to say that the obviousness rejections are maintained for the reasons set forth in the preceding office action.  Still, however, in the effort to advance the matter forward it should be noted that claims 29 and 
Furthermore, because this appears to be the crux of Applicant’s argument, it should be noted that having one drug in a pharmaceutical formulation is not a novel concept.  To the contrary, it is quite obvious and common place for a pharmaceutical composition to consist of a singular drug.  Many, if not a majority, of pharmaceutical compositions only have one drug or active agent.  Moreover, particularly in the art of hair loss and regrowth, there are predominately, if not only, two FDA approved drugs for treating hair loss and re-growing hair: minoxidil and finasteride.  Both these drugs typically are used alone or together to be used together.  The Examiner raises this point because even if Applicant were actually to narrow the claims down to the use of only minoxidil in a composition without the use of specious amendments, having one drug in a pharmaceutical composition or treating a condition with a pharmaceutical composition consisting of one drug is obvious and common place.  
This leads to another point.  Applicant’s argument that the claimed method is directed to “administering a sublingual dosage form containing minoxidil as the only drug” is muddled and belied by the use of the open-ended transitional phrase “comprising” with respect to the 
Applicant also asserts that the “[c]ombination of the cited references would have discouraged a person of ordinary skill in the art from the claimed invention.”  Reply at page 13.  The underlying assertion for this argument is that the references identify active ingredients other than minoxidil and therefore selecting minoxidil as the only drug would render the references unsatisfactory for their intended purpose.  See Reply at pages 13-14. 
The argument is not persuasive for at least two reasons.  First, the claims allow or require other “drugs” as discussed above.  In doing so, the references are pertinent.  Second, the conclusion that references would be rendered unsatisfactory for their intended purpose is based on faulty reasoning.  For instance, as Applicant notes “Catalfo describes compositions for treating hair loss, the compositions containing minoxidil as active ingredient in combination with other active agents and/or enhancer agents.” Reply at page 14.  This reads on “a sublingual dosage form comprising a drug and an agent, wherein the drug consists of an effective dose of minoxidil.”  How the composition as taught would render itself unsatisfactory for the very purpose for which it was intended is baffling. 
Applicant also reiterates that “[t]he claimed invention exhibits superior results that would have been surprising or unexpected.”  Reply at page 14.  This argument is not persuasive for essentially the same reasons it was not persuasive when first raised.    See Non-Final Rejection mailed 2/1/2021, at pages 3-4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 30, 33-36, 41-45 and 52-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelickson (US 2004/0213859) in view of Catalfo et al. (US 2002/0028257).  
	Regarding claims 29 and 36, Zelickson “relates to a composition which is generally useful for the treatment of skin and hair.”  Abstract.    “In general the composition comprises one or more phytoestrogens, one or more natural herbal extracts, and optionally a pharmaceutically and/or dermatologically acceptable carrier.”  Id.  Further Zelickson teaches that:
Topical application of the compound in a dermatologically acceptable vehicle to an area of skin having hair growth (i.e., from the scalp) that is reduced in the presence of androgens or by administering the formulation by oral means, injection, suppository or other sub lingual forms, ( e.g., because of androgenic alopecia) in general causes an increase in hair

See para. [0009].   Saw palmetto is also disclosed which has been shown to inhibit the conversion of testosterone and the binding of DHT to receptors.  See para. [0011].
	Zelickson does not teach expressly teach combining the composition with minoxidil, but neither does it exclude it. 
	Catalfo et al. teaches “novel compositions and/or formulations containing minoxidil as an active ingredient in combination with other active agents and/or enhancer agents (e.g., saw palmetto extract and nettle root extract) which increase the hair growth capability of the compositions.”  Abstract.  In particular, Catalfo et al. claims “[a] dietary supplement comprising minoxidil, saw palmetto and nettle root extract.”  See claim 14 of Catalfo et al.   The dietary supplement may be taken twice a day (current claims 33 and 54).   This reads on “at least every 3 days.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Zelickson and Catalfo et al. to arrive at the claimed subject matter.  The rationale for this conclusion of obviousness would be at least the application of a known technique to a known product ready for improvement to yield predictable results.  Here, either Zelickon teaches the base product of a sublingual composition comprising one or more phytoestrogens, one or more natural herbal extracts, and optionally a pharmaceutically and/or dermatologically acceptable carrier or Catalfo et al. teaches the base product of a dietary supplement comprising minoxidil and at least saw palmetto.  Respectively, Catalfo et al. teaches the technique of combining minoxidil with additional ingredients such as herbal extract, in particular saw palmetto or Zelickon teaches the technique of sublinqual See also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  
Regarding claims 30 and 52, although the references do not expressly teach the resulting blood concentrations of minoxidil, the determination of an appropriate dosage regime is well within the purview of one of ordinary skill in the art, and like the optimization of a results-effective parameter, would be a routine matter for a skilled artisan.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 
 Additionally, the wherein clauses are not considered limitations because they merely express the intended results of a process step positively recited.  “‘[Wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
 Regarding claims 34, 35, 55 and 56, Catalfo et al. teaches a tablet.  See para. [0043].  
.  

Claims 31, 37-40, 46-48 and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelickson (US 2004/0213859) in view of Catalfo et al. (US 2002/0028257) as applied to claims 29, 30, 33-36, 41-45 and 52-60 above, and further in view of Sinclair (WO 2016/0654426).
Teachings of Zelickson and Catalfo et al. are discussed above.
Neither reference teaches a dose of minoxidil as recited in claims 46-48.  
Sinclair discloses methods of treating or preventing hair loss or hair shedding by administration of oral doses of minoxidil.  Abstract.  In this regard, Sinclair teaches compositions comprise 0.1-0.49 mg of minoxidil, which may be taken daily (current claims 33 and 46-48), see para. [0010], and can comprise 10-500 mg of spironolactone (current claims 37 and 38),  see para. [0011], 10-200mg sodium chloride (current claims 39 and 40), see para. [0012], and finasteride, dutasteride, flutamide, cyproterone acetate, bicalutamide, enzalutamide, nilutamide, drosperidone, apulutamide and buseralin ([0021]). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine further combine Sinclair with Zelickson and Catalfo et al. to arrive at the claimed subject matter. In particular, one of ordinary skill in the art practicing Zelickson or Catalfo et al.’s teaching or suggestion to incorporate minioxidil would See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 and 33-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 29 and similarly claim 36, recite “a method for treating hair loss or excessive hair shedding or for promoting hair growth, the method consisting of sublingually 
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’).  By way of example, this is of particular importance in the evaluation of claims drawn to a chemical genus which identifies a core compound bearing variable substituents.  It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification...demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010).  An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials.  Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).  
Ariad, 94 USPQ2D at 1171.  35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.”  Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added).  A sufficient disclosure is one which reasonably conveys to one having ordinary skill in the art that the inventor had possession of the claimed subject matter as of the filing date of the application in question.  Vas-Cath, 935 F.2d at 1563.  The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention.  Eli Lilly, 119 F.3d at 1568.  To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the breadth of the genus claimed.
In this instance, the specification does list among other things various type of sublingual dosage forms and materials that are generally known to make such composition.  However, such disclosure goes more to the question of enablement of such forms and not to whether the Applicant had possession of them all the forms and permutations thereunder.  For instance, in claiming a dosage form wherein the dose of minoxidil results in blood concentration of about 0.25 ng/mL to about 10 ng/mL, one of ordinary skill in the art would not have reasonable assumed based on the specification that Applicant’s possessed every form of a sublingual dosage form of any particular material and type and such forms resulted in the claimed blood concentration, irrespective of amount and dosing regimen, irrespective of agent type, etc.  
Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.  Id.
	Claims 30, 31, 33-35 and 37-66 are rejected insofar as they depend from claims 29 and 36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618